SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

511
KA 14-01961
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

DAMIAN MACHADO-RODRIGUEZ, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (SARA A. GOLDFARB OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment   of the Onondaga County Court (Thomas J.
Miller, J.), rendered April   11, 2014. The judgment convicted
defendant, upon his plea of   guilty, of criminal possession of a
controlled substance in the   first degree (two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    April 28, 2017                         Frances E. Cafarell
                                                   Clerk of the Court